66 N.Y.2d 779 (1985)
Trump-Equitable Fifth Avenue Company, Appellant,
v.
H.R.H. Construction Corporation et al., Respondents.
Court of Appeals of the State of New York.
Argued October 9, 1985.
Decided November 12, 1985.
Thomas M. Smith for appellant.
Jozef K. Goscilo for H.R.H. Construction Corporation, respondent.
F. V. Mina for Dic-Underhill Industries, respondent.
William H. Morris and Gerald P. McMorrow for Alumni Plumbing and Heating Corporation, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, ALEXANDER and TITONE. Taking no part: Judges SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Presiding Justice Francis T. Murphy, Jr., at the Appellate Division (106 AD2d 242).